                                      Case 5:19-cv-00795-ODW-AGR Document 14-1 Filed 05/10/19 Page 1 of 2 Page ID #:154




                                        1   EDWARD YUN (SBN 258245)
                                            SEVAHN SIMONIAN (SBN 301881)
                                        2   YUN & SIMONIAN, PC
                                            11175 Santa Monica Blvd., Suite 420
                                        3   Los Angeles, California 90025
                                            Telephone Number: (310) 954-0823
                                        4   Fax Number: (310) 954-0824
                                            edward@yslegal.com
                                        5   sevahn@yslegal.com
                                        6
                                            Attorneys for Plaintiff ELAINE KING
                                        7
                                        8                       UNITED STATES DISTRICT COURT
                                        9                      CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                                                                    Case Number: 5:19-CV-00795
                                       11
11175 SANTA MONICA BLVD., SUITE 420




                                            ELAINE KINE
                                       12                                           PROOF OF SERVICE
       LOS ANGELES, CA 90025
       YUN & SIMONIAN, PC




                                       13        Plaintiff,

                                       14        v.
                                       15
                                            RAPID RESPONSE MONITORING
                                       16   SERVICES, INC., and DOES 1 to 100,
                                       17   inclusive,
                                       18
                                                 Defendants.
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                  1
                                                                           PROOF OF SERVICE
                                      Case 5:19-cv-00795-ODW-AGR Document 14-1 Filed 05/10/19 Page 2 of 2 Page ID #:155




                                        1                                   PROOF OF SERVICE
                                        2        I, Misa Keelan, declare:
                                        3        I am a citizen of the United States and employed in Los Angeles County, California.
                                        4   I am over the age of eighteen years and not a party to the within-entitled action. My
                                        5   business address is Yun and Simonian, PC, 11175 Santa Monica Blvd., Suite 420. Los
                                        6   Angeles, CA 90025. On May 10, 2019, I served a copy of the within document(s).
                                        7
                                        8      • PLAINTIFF ELAINE KING’S DEMAND FOR JURY TRIAL
                                        9
                                       10   _X_ By placing the document(s) listed above in a sealed envelope with postage thereon
                                       11   fully prepaid, the United States mail at Los Angeles, California addressed as set forth
11175 SANTA MONICA BLVD., SUITE 420




                                       12   below.
       LOS ANGELES, CA 90025
       YUN & SIMONIAN, PC




                                       13
                                            Steven M. Schneider
                                       14
                                            Irina Constantin
                                       15   Mitchell Silberberg & Knupp LLP
                                       16   2049 Century Park East, 18th Floor
                                            Los Angeles, CA 90067
                                       17
                                       18
                                                 I am readily familiar with the firm’s practice of collection and processing
                                       19
                                            correspondence for mailing. Under that practice it would be deposited with the U.S.
                                       20
                                            Postal Service on that same day with postage thereon fully prepaid in the ordinary
                                       21
                                            course of business. I am aware that on motion of the party served, service is presumed
                                       22
                                            invalid if postal cancellation date or postage meter is more than one day after date of
                                       23
                                            deposit for mailing an affidavit.
                                       24
                                                 I declare that I am employed in the office of a member of the bar of this court at
                                       25
                                            whose direction the service was made. Executed on May 10, 2019, at Los Angeles,
                                       26
                                            California.
                                       27
                                                                                   _____/s/ Misa Keelan
                                       28
                                                                                         Misa Keelan
                                                                                        2
                                                                                 PROOF OF SERVICE
